DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

RCE
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/01/2022 has been entered.

Response to Remark

This communication is considered fully responsive to the amendment filed on 02/01/22.
a. Independent claims have been amended.
b. Rejection to claim under Double Patenting is NOT withdrawn since it has not being amended accordingly.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application. See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

The USPTO internet Web site contains terminal disclaimer forms which may be used. Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Independent claims 1, 11, and 20 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1, 5, 8, and 12 of U.S. Patent No. 10/511,460 (hereinafter ‘460). Although the conflicting claims are not identical, they are not patentably distinct from each other because despite slight difference in wording, for example, claim 1 of ‘460 recites essentially all claimed subject matter of claim 1 in the present application.
“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness type double patenting where a patent application claim to a genus is anticipated by a 35 patent claim to a species within that genus). “ELI LILLY AND 
Accordingly, absent a terminal disclaimer, claims 1, 11, and 20 are properly rejected under the doctrine of obviousness-type double patenting.” (In re Goodman (CA FC) 29 USPQ2d 2010 (12/3/1993).

Current 16/701,145
Patent No. 10,511,460
1. A data transmission method, applied to a processor and a transmitter of a device, the method comprising: 

   - allocating, by the processor, according to a bandwidth required by a group of media access control (MAC) layer data and a bandwidth of a logical channel in a physical laver, one or multiple logical channels in the physical layer, wherein the one or multiple logical channels is used to carry the group of MAC layer data; 




   - encoding, by the processor, a group of MAC layer data to generate physical layer data; and 



   - sending, by the transmitter, over the one or multiple logical channels in the physical laver, the physical layer data and indication information to a receiving device, wherein the indication information indicates a relationship between the group of MAC layer data and the one or multiple logical channels in the physical layer.
1. A method for data transmission performed by a transmit end device, the method comprising: 

   - allocating, according to a bandwidth required by a target media access control (MAC) layer data group and a reference bandwidth of a logical channel, at least one target logical channel from N logical channels to the target MAC layer data group, wherein the at least one target logical channel corresponds to the target MAC layer data group, and wherein multiple logical channels of the N logical channels are multiplexed into a physical channel; 

   - encoding the target MAC layer data group to generate target physical layer data, wherein the at least one target logical channel corresponds to the target physical layer data; and 

   - sending the target physical layer data and first indication information to a target receive end device of a plurality of receive end devices using one or more physical channels into which the at least one target logical channel is multiplexed, wherein the first indication information specifies a relationship between the 







   - allocate, according to a bandwidth required by a group of media access control (MAC) layer data and a bandwidth of a logical channel in a physical laver, one or multiple logical channels in the physical laver, wherein the one or multiple logical channels is used to carry the group of MAC layer data; and 





   - encode the group of MAC layer data to generate physical layer data; and a transmitter configured to cooperate with the processor to: 


   - send, through the one or multiple logical channels in the physical laver, the physical layer data and indication information to a receive end device, wherein the indication information specifies a relationship between the group of MAC layer data and the one or more logical channels in the physical layer.
    8. An apparatus for data transmission comprising: a processor; and a computer readable medium having a plurality of computer executable instructions that, when executed by the processor, cause the processor to perform the following operations: 

   - allocating, according to a bandwidth required by a target media access control (MAC) layer data group and a reference bandwidth of a logical channel, at least one target logical channel from N logical channels to the target MAC layer data group, wherein the at least one target logical channel corresponds to the target MAC layer data group, and wherein multiple logical channels of the N logical channels are multiplexed into a physical channel; 

   - encoding the target MAC layer data group to generate target physical layer data, wherein the at least one target logical channel corresponds to the target physical layer data; and 

   - sending first indication information and the target physical layer data to a target receive end device of a plurality of receive end devices using one more physical channels into which the at least one target logical channel is multiplexed, wherein the first indication information specifies a relationship between the target MAC layer data group and the at least one target logical channel.
20. A system comprising a sending device and a receiving device connected via one or multiple of physical channels, wherein each one of the one or multiple physical channels is divided into multiple 

   - allocate, according to a bandwidth required by a group of media access control (MAC) layer data and a bandwidth of a logical channel , one or multiple logical channels , wherein the one or multiple logical channels is used to carry the group of MAC layer data;






   - encode the group of MAC layer data to generate physical layer data; and 




   - send, through the one or multiple logical channels, the physical layer data and indication information to the receiving device, wherein the indication information indicates a relationship between the group of MAC layer data and the one or more logical channels.


   



   - allocating, according to a bandwidth required by a target media access control (MAC) layer data group and a reference bandwidth of a logical channel, at least one target logical channel from N logical channels to the target MAC layer data group, wherein the at least one target logical channel corresponds to the target MAC layer data group, and wherein multiple logical channels of the N logical channels are multiplexed into a physical channel; 

   - encoding the target MAC layer data group to generate target physical layer data, wherein the at least one target logical channel corresponds to the target physical layer data; and 

   - sending the target physical layer data and first indication information to a target receive end device of a plurality of receive end devices using one or more physical channels into which the at least one target logical channel is multiplexed, wherein the first indication information specifies a relationship between the target MAC layer data group and the at least one target logical channel.


			
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9, 11, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hong et al. (US 2016/0029245, “Hong”) in view of Jeong (US 2016/0143078, “Jeong”) and further in view of Tan (US 2004/0184426, “Tan”) and Ranta et al. (WO 2014/161168, “Ranta”).
Regarding claim 1, Hong discloses a data transmission method, applied to a processor and a transmitter of a device, the method the comprising: 
- allocating, by the processor (See ¶.172, a processor, not shown, for process a logical channel through BS), according to a bandwidth required by media access control (MAC) layer data and a bandwidth (See fig.8 and ¶.271-273, MAC header identifies a logical channel instance a corresponding MAC SUD; See S710 & S720 fig.7, receive radio resource configuration dedicated information and identify logical channel; See ¶.45, an ideal backhaul needs to be established between a macro cell BS and an RRH node. The ideal backhaul indicates a backhaul that shows a significantly high throughput and a significantly low delay, like a dedicated point-to-point connection that uses an optical fiber and Line Of Sight (LOS) microwave. Unlike the above, a backhaul that shows a relatively low throughput and a relatively high delay) of a logical channel in a physical layer, one or multiple logical channels in a physical layer (See ¶.54, the MAC layer may perform mapping between logical channels and transport channels. In addition, the MAC layer may multiplex MAC Service Data Units (SDUs) to Transport Blocks (TBs) that are transferred from one or more different logical channels to physical layer transport channels. In addition, the MAC layer may de-multiplex Transport Blocks (TBs) to MAC Service Data Units (SDUs) where the Transport Blocks (TBs) are transferred from one or more different logical channels to physical layer transport channels), 
wherein the one or multiple logical channels is used to carry the group of MAC layer data (See fig.8-9 and ¶.276-279, a group of MAC CEs according to logical channel ID);
- encoding, by the processor, the MAC layer data to generate physical layer data (See fig.1 for hierarchy of layers; See fig.12-13 and ¶.328;  See ¶.54, the MAC layer may perform mapping between logical channels and transport channels. In addition, the MAC layer may multiplex MAC Service Data Units (SDUs) to Transport Blocks (TBs) that are transferred from one or more different logical channels to physical layer transport channels; Examiner’s Note: encapsulating higher layer into lower layer such as physical layer is the process of encoding); and 
- sending, by the transmitter, over the one or multiple logical channels in the physical layer, the physical layer data and indication information to a receiving device, wherein the indication information indicates a relationship between the group of MAC layer data and the one or multiple logical channels in the physical layer (See S520 & S525 fig.5 and S720 fig.7, identify logical channel; See fig.8-9, logical channel ID related with MAC CEs; See S1020 fig.10, transmit radio resource configuration dedicated information; Examiner’s Note: the secondary prior art by Jeong discloses the indication related with MAC and logical channels).
Hong discloses the relationship of logical channel ID and a plurality of MAC CEs (See fig.9), but does not explicitly disclose what Jeong discloses “the indication information indicates a relationship between the MAC layer data and the one or more logical channels (Jeong, See fig.4, relationship between MAC layer and logical channels; ¶.62, The eNB may send the UE the allowance using a UE-specific message of the RRC sublayer or a UE-specific Control Element (CE) of the MAC sublayer. In the latter case, the MAC header includes a MAC sub-header including a logical channel ID reserved for use of indicating the presence of the UE-specific MAC CE field and thus it is possible to 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the method of “the indication information indicates a relationship between the MAC layer data and the one or more logical channels” as taught by Jeong into the system of Hong, so that it provides a way of indicating the allowance for use of the D2D resources without extra MAC CE field (Jeong, See ¶.62).
Hong and Jeong do not explicitly disclose the limitations of “wherein the logical channels in the physical laver are time division multiplexed and has a same fixed bandwidth” and the preamble describing the nature of the invention if an Ethernet comprising the MAC layer and a physical layer.”
However, Tan discloses “wherein the logical channels in the physical layer are time division multiplexed and has a same fixed bandwidth (Tan, See ¶.40, the GSM physical layer is utilized in General Packet Radio Service where 200 KHz bandwidth channels are provided at different carrier frequencies in each cell site. Each 200 KHz channel is further channelized via time division multiplexing into 8 time slots per TDMA (time-division multiple access) frame. Each slot time is 0.577 msec in duration and each TDMA frame is 4.615 msec in duration)” and Ranta discloses “the method is performed in an Ethernet physical interface of the device, and the Ethernet physical interface comprises a media access control (MAC) layer and a physical layer (Ranta, See ¶.55, the communication interface supports hardware for enabling communications via cable, Ethernet or other methods; See ¶.6 and ¶.81, Ranta 

    PNG
    media_image1.png
    392
    719
    media_image1.png
    Greyscale

Examiner’s Note: Hong and Ranta are analogous art because they are from the same field of endeavor with respect to presentation methods regarding BSR report and the communication device comprising MAC layer and PHY layer as shown in Fig.4).”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the method of “the logical channels in the physical layer has time division multiplexed and has a same fixed bandwidth” via communication device comprising an Ethernet interface as taught by Tan and Ranta into the system of Hong and Jeong, so that it provides a way for transmissions between different mobile subscriber stations and a Base Station Transceiver to occur within the 8 time slots (Tan, See ¶.40).

Regarding claim 9, Hong discloses “the physical layer data and the indication information are carried in a same data packet (See fig.9).”

Regarding claim 11, it is a device claim corresponding to the method claim 1 and is therefore rejected for the similar reasons set forth in the rejection of the claim.

Regarding claim 19, it is a claim corresponding to the claim 9 and is therefore rejected for the similar reasons set forth in the rejection of the claim.

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hong and Jeong in view of Tan and Ranta and further in view of Kwon et al. (US 2011/0105107, “Kwon”).
Regarding claim 3, Hong, Jeong, Tan and Ranta do not explicitly disclose what Kwon discloses “wherein encoding the group of MAC layer data comprises at least one of the following: block encoding, forward error correction (FEC) and scrambling (Kwon, 1210 fig.12 and ¶.163, scrambler).”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the method of “encoding by at least one of block encoding, forward error correction (FEC) and scrambling” as taught by Kwon into the system of Hong, Jeong, Tan, and Ranta, so that it provides a way of the codeword format via the channel coding are scrambled by the scrambler to generate OFDM signal (Kwon, See ¶.164).

Regarding claim 13, it is a claim corresponding to the claim 3 and is therefore rejected for the similar reasons set forth in the rejection of the claim.
	 
Allowable Subject Matter

Claims 2, 4-8, 10, 12, and 14-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the 

Response to Arguments
Applicant's arguments filed have been considered. But, in view of the applicant’s amendment to the claims, examiner has clarified and totally remapped the rejection to the argued claim limitations, using the prior art of record in the current prosecution of the claims and newly found prior art. The previous 103 rejection by Hong and Jeong is replace with a new 103 rejection by Hong in view of Jeong and Tan and further in view of Ranta.

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jung Park whose telephone number is 571-272-8565. The examiner can normally be reached on Mon-Fri during 7:00-3:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/JUNG H PARK/Primary Examiner, Art Unit 2411